18-3754
     Singh v. Garland
                                                                              BIA
                                                                          Segal, IJ
                                                                      A206 097 724
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 17th day of May, two thousand twenty-one.
 5
 6   PRESENT:
 7            JON O. NEWMAN,
 8            REENA RAGGI,
 9            MICHAEL H. PARK,
10                 Circuit Judges.
11   _____________________________________
12
13   GURPREET SINGH,
14            Petitioner,
15
16                      v.                                  18-3754
17                                                          NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                    Anas J. Ahmed, Esq., Jackson
24                                      Heights, NY.
25
26   FOR RESPONDENT:                    Brian M. Boynton, Acting
27                                      Assistant Attorney General; Andrew
28                                      N. O’Malley, Senior Litigation
 1                                Counsel; Brendan Paul Hogan,
 2                                Attorney, Office of Immigration
 3                                Litigation, United States
 4                                Department of Justice, Washington,
 5                                DC.

 6       UPON DUE CONSIDERATION of this petition for review of a

 7   Board of Immigration Appeals (“BIA”) decision, it is hereby

8    ORDERED, ADJUDGED, AND DECREED that the petition for review

9    is DENIED.

10       Petitioner Gurpreet Singh, a native and citizen of India,

11   seeks review of a November 29, 2018, decision of the BIA

12   affirming an October 30, 2017, decision of an Immigration

13   Judge (“IJ”) denying asylum, withholding of removal, and

14   relief under the Convention Against Torture (“CAT”).             In re

15   Gurpreet Singh, No. A 206 097 724 (B.I.A. Nov. 29, 2018),

16   aff’g No. A 206 097 724 (Immig. Ct. N.Y. City Oct. 30, 2017).

17   We assume the parties’ familiarity with the underlying facts

18   and procedural history.

19       We have reviewed both the IJ’s and BIA’s decisions “for

20   the sake of completeness.”         Wangchuck v. Dep’t of Homeland

21   Sec., 448 F.3d 524, 528 (2d Cir. 2006).                  We review the

22   agency’s     legal   conclusions       de   novo   and    its   factual

23   determinations for substantial evidence.           Y.C. v. Holder, 741

24   F.3d 324, 332 (2d Cir. 2013).
                                        2
 1        An asylum applicant like Singh who has suffered past

 2   persecution is presumed to have a well-founded fear of future

3    persecution.     8 C.F.R. § 1208.13(b)(1).           “The presumption

4    may be rebutted” where an IJ finds that “[t]he applicant could

5    avoid future persecution by relocating to another part of the

6    applicant’s country . . . and under all the circumstances, it

7    would be reasonable to expect the applicant to do so.”               Id.

 8   § 1208.13(b)(1)(i)(B). 1   Where an applicant has established

 9   past persecution, the Government can rebut the presumption

10   where a preponderance of the evidence establishes that the

11   applicant can safely relocate within his own country.                Id.

12   § 1208.13(b)(1)(ii).             The     agency       considers      the

13   reasonableness     of   relocation,       including     “whether     the

14   applicant would face other serious harm in the place of

15   suggested relocation; any ongoing civil strife within the

16   country;       administrative,         economic,       or     judicial

17   infrastructure;    geographical       limitations;    and   social   and

18   cultural constraints, such as age, gender, health, and social

19   and familial ties.”     Id. § 1208.13(b)(3).

20        Substantial   evidence   supports      the    agency’s   internal


     1 Citations are to the version of the regulations in effect at the
     time of Singh’s proceedings before the agency.
                                       3
 1   relocation determination.            As an initial matter, the IJ did

 2   not   err   in     relying    on   the       contents    of   the    2016   State

 3   Department Human Rights Report for India for the fact that

 4   India does not prohibit internal movement: the agency may

5    take administrative notice of “[t]he contents of official

 6   documents.”        Id. § 1003.1(d)(3)(iv).              The State Department

 7   report, other country conditions evidence in the record, and

 8   Singh’s testimony support the agency’s relocation finding.

9          The     IJ   properly     identified        grounds     supporting     the

10   internal relocation determination.                First, Singh’s fear was

11   based on the Congress Party’s activities with the cooperation

12   of police in Punjab, not mistreatment of Shiromani Akali Dal

13   Amritsar (“SADA”) party members at a national level.                    Second,

14   the evidence did not show contemporary widespread persecution

15   of SADA members outside of Punjab.                Third, Singh was a low-

16   level party member who was active with SADA in India only

17   between 2012 and 2014.              The country conditions evidence

18   reflected mistreatment of Sikhs in Punjab, but only isolated

19   incidents of persecution of Sikhs in other Indian States.

20         Singh    argues    that      relocation      would      be    unreasonable

21   because the police in Punjab failed to protect him in the


                                              4
 1   past and Congress Party members could locate him through a

 2   national identification database.            However, the record does

 3   not support his allegation that the Congress Party could

 4   locate him outside of Punjab through the database (or would

 5   have an interest in doing so), particularly because Singh was

 6   not a SADA leader and was active with the party in India only

 7   between 2012 and 2014.        Singh further argues that relocation

 8   would   be    unreasonable    because   it     would   sever   him      from

9    cultural,      religious,    and   familial    ties.       There   is    no

10   indication, however, that he would be unable to practice his

11   culture and religion or see his family if he relocated within

12   India. See Singh v. BIA, 435 F.3d 216, 219 (2d Cir. 2006)

13   (“Asylum in the United States is not available to obviate re-

14   location to sanctuary in one’s own country.”).

15        Because Singh’s withholding of removal and CAT claims

16   rested on the same factual basis as his claim for asylum, the

17   agency’s internal relocation finding is dispositive of all

18   relief.      Lecaj v. Holder, 616 F.3d 111, 119–20 (2d Cir. 2010);

19   8   C.F.R.     §   1208.16(b)(1)(i)(B),       (c)(3)(ii)    (ability      to

20   relocate      internally    similarly   precludes      withholding        of

21   removal and CAT relief)


                                         5
1       For the foregoing reasons, the petition for review is

2   DENIED.   All pending motions and applications are DENIED and

3   stays VACATED.

4                               FOR THE COURT:
5                               Catherine O’Hagan Wolfe,
6                               Clerk of Court




                                  6